Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7, 9-11, 13, 15, 21-23 and 25-29 are allowable. 

The following is an examiner's statement of reasons for allowance: 
With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “a metal gate stack over the nanostructures, wherein the metal gate stack comprises a gate dielectric layer and a work function layer, and the work function layer is prevented from being between a bottom of the nanostructures and the first fin structure by the gate dielectric layer.” in the combination required by the claim.

With regards to claim 11, none of the prior art teaches or suggests, alone or in combination, “a metal gate stack wrapping around each of the nanostructures and extending across the fin structure, wherein the metal gate stack comprises a gate dielectric layer and a work function layer, and the work function layer is prevented from being between a bottom of the nanostructures and the semiconductor substrate by the gate dielectric layer.” in the combination required by the claim.

and the work function layer is prevented from being between a bottommost surface of the nanostructures and the semiconductor substrate by the gate dielectric layer.” in the combination required by the claim.

Claims 2-7, 9, 10, 13, 15, 21-23 and 25-29 is allowed by virtue of their dependency on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891